Title: From Thomas Jefferson to the Commissioners of the Treasury, 1 May 1788
From: Jefferson, Thomas
To: Commissioners of the Treasury


          
            
              Gentlemen
            
            Paris May 1. 1788.
          
          In a letter which I had the honour of writing to Mr. Jay on the 30th. of Aug. 1785. and which announced to him the final settlement of the prize money due to Capt. Jones’s squadron, and the order of the Marechal de Castries that the mòney should be paid into his hands, I mentioned that that order could not be obtained but on my undertaking that, if it should appear there had been any French subjects on board the Alliance their portion of the prize money should be paid by our banker in Paris. In consequence of this undertaking a Mr. E. MacCarthy applied to me some time ago for his share amounting to 731₶-3. Capt. Jones happened to be here: he told me the claim was just, that MacCarthy was on board the Alliance and was a French subject (being a Lieutenant in their service) and he pointed out to me his name on the roll. I therefore have paid the bill he drew on me to that amount, which I shall carry into my account. I thought it proper to notify this to you to prevent the danger of a double paiment and have the honour to be with sentiments of the most perfect esteem & respect Gentlemen Your most obedient & most humble servt,
          
            Th: Jefferson
          
        